  4:20-cr-03119-JMG-CRZ Doc # 35 Filed: 03/26/21 Page 1 of 1 - Page ID # 133




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                            4:20-CR-3119

vs.
                                                            ORDER
WAYNE MORRIS,

                   Defendant.


      This matter is before the Court upon the defendant's oral motion for an
order of restitution to facilitate the collection of restitution payments prior to
sentencing. The Court will grant the motion.


      IT IS ORDERED that the Clerk of the Court accept up to and
      including $257,731 in restitution until further order of the Court.


      Dated this 26th day of March, 2021.


                                            BY THE COURT:



                                            John M. Gerrard
                                            Chief United States District Judge
